Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “packet parser” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-11, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0136996 having provisional application No. 62/878,742 filed on 7/25/2019).

Regarding claim 1, Li discloses
A programmable network switch, comprising: a plurality of ports for communication with network devices including a plurality of Data Storage Devices (DSDs) (provisional Fig. 4B: Storage Nodes):
at least one pipeline comprising a packet parser configured to parse packets received (provisional Fig. 4B processing pipeline; page 8: At 1, NVMe driver from Xeon host sends an IO command to a VF exposed by SmartNIC) by at least one port of the plurality of ports (provisional Fig. 4B: PF, VFs); and
circuitry configured to: receive a packet comprising a write command to store data in a DSD of the plurality of DSDs (provisional page 8: At 2, IO command is processed by NVMe-oF initiator, which moves data into local bouncing buffers if it is a write command);
extract, using a pipeline of the at least one pipeline, data related to the write command to generate an identifier (provisional Fig. 4B processing pipeline; page 8: Translate the NVMe command into an NVMe-oF command. At 3, (PF/VF number, Namespace ID, LBA number) is retrieved from the IO command context);
compare the generated identifier to a plurality of identifiers generated for data stored in the plurality of DSDs; and determine whether to send the write command to store the data to the DSD based on whether the generated identifier matches an identifier of the plurality of identifiers (provisional page 8: At 4, apply scale-out algorithm performs Hint Table lookup. If there is a match in the table, get the RDMA QP to use to send the NVMe-oF command ... The target node receives the IO command).
Regarding claim 10 referring to claim 1, Li discloses A method of operating a programmable network switch, the method comprising: ... (See the rejection for claim 1).
Regarding claim 20 referring to claim 1, Li discloses A non-transitory computer readable medium storing computer- executable instructions, wherein when the computer-executable instructions are executed by circuitry of a programmable network switch, the computer-executable instructions cause the circuitry to: ... (provisional page 27).

Regarding claim 2, Li discloses
wherein the circuitry is further configured to generate at least part of the identifier using at least a portion of the data extracted by the pipeline (provisional page 8: Translate the NVMe command into an NVMe-oF command. At 3, (PF/VF number, Namespace ID, LBA number) is retrieved from the IO command context).

Regarding claims 5 and 14, Li discloses
wherein the circuitry is further configured to: receive a plurality of packets comprising write commands to store data (provisional Fig. 4B processing pipeline; page 8: At 1, NVMe driver from Xeon host sends an IO command to a VF exposed by SmartNIC ... At 6, for the next IO command from the same VF/NSID (namespace identifier), a table match will be Hit. NVMeQP is retrieved from the matched table entry. NVMe-oF command is sent to the correct Target node using the shortest network path) in at least one DSD of the plurality of DSDs (provisional Fig. 4B: Storage Nodes), wherein at least two packets of the plurality of packets (provisional Fig. 4B processing pipeline; page 8: At 1, NVMe driver from Xeon host sends an IO command to a VF exposed by SmartNIC ... At 6, for the next IO command from the same VF/NSID (namespace identifier), a table match will be Hit. NVMeQP is retrieved from the matched table entry. NVMe-oF command is sent to the correct Target node using the shortest network path) are formatted using different communication protocols (provisional page 8: Translate the NVMe command into an NVMe-oF command; page 15: NIC can send NMVE-oF command to RDMA QP. Protocols other than RDMA can be used such as QUIC, TCP or the transport protocols); and 
extract, using the at least one pipeline, the data to be stored for the write commands of the at least two packets (provisional Fig. 4B processing pipeline; page 8: Translate the NVMe command into an NVMe-oF command. At 3, (PF/VF number, Namespace ID, LBA number) is retrieved from the IO command context ... ... At 6, for the next IO command from the same VF/NSID (namespace identifier), a table match will be Hit. NVMeQP is retrieved from the matched table entry. NVMe-oF command is sent to the correct Target node using the shortest network path); and 
wherein at least a portion of the extracted data for each of the write commands of the at least two packets is used to generate a respective identifier for comparison to the plurality of identifiers (provisional Fig. 4B processing pipeline; page 8: Translate the NVMe command into an NVMe-oF command. At 3, (PF/VF number, Namespace ID, LBA number) is retrieved from the IO command context ... ... At 6, for the next IO command from the same VF/NSID (namespace identifier), a table match will be Hit. NVMeQP is retrieved from the matched table entry. NVMe-oF command is sent to the correct Target node using the shortest network path).

Regarding claims 6 and 15, Li discloses
wherein the circuitry is further configured to: determine that the generated identifier matches a matching identifier of the plurality of identifiers; and in response to determining that the generated identifier matches the matching identifier, determine not to send the write command to the DSD to store the data (provisional page 8: At 4, apply scale-out algorithm performs Hint Table lookup. If there is a match in the table, get the RDMA QP to use to send the NVMe-oF command ... The target node receives the IO command).

Regarding claims 8 and 17, Li discloses
wherein the circuitry is further configured to send an additional write command to a different DSD of the plurality of DSDs to store a copy of the data using a deparser of the programmable network switch (provisional Fig. 4B processing pipeline; page 8: Translate the NVMe command into an NVMe-oF command. At 3, (PF/VF number, Namespace ID, LBA number) is retrieved from the IO command context ... If there is no match, use a default RDMA QP to send the NVMe-oF command. The target node receives the IO command ... At 6, for the next IO command from the same VF/NSID (namespace identifier), a table match will be Hit. NVMeQP is retrieved from the matched table entry. NVMe-oF command is sent to the correct Target node using the shortest network path).

Regarding claims 9 and 18, Li discloses
wherein the circuitry is further configured to compare the generated identifier to the plurality of identifiers stored in the programmable network switch (provisional Fig. 4B processing pipeline; page 8: Translate the NVMe command into an NVMe-oF command. At 3, (PF/VF number, Namespace ID, LBA number) is retrieved from the IO command context ... If there is no match, use a default RDMA QP to send the NVMe-oF command. The target node receives the IO command ... At 6, for the next IO command from the same VF/NSID (namespace identifier), a table match will be Hit. NVMeQP is retrieved from the matched table entry. NVMe-oF command is sent to the correct Target node using the shortest network path).

Regarding claims 11 and 19, Li discloses
further comprising generating at least part of the identifier using the programmable network switch (provisional Fig. 4B processing pipeline; page 8: Translate the NVMe command into an NVMe-oF command. At 3, (PF/VF number, Namespace ID, LBA number) is retrieved from the IO command context).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0136996 having provisional application No. 62/878,742 filed on 7/25/2019) in view of Richardson et al. (US 10,412,002).

Regarding claim 3, Li discloses all the subject matter of the claimed invention with the exception of wherein a hardware accelerator in communication with the programmable network switch is configured to: receive at least a portion of the extracted data from the pipeline of the programmable network switch; and generate at least part of the identifier using the at least a portion of the extracted data. Richardson from the same or similar fields of endeavor discloses wherein a hardware accelerator (Fig. 1 Processor (e.g., GPP, SPP, MU)) in communication with the programmable network switch (Fig. 1 Packet Offloading Service including Data Processing Device) is configured to: receive at least a portion of the extracted data from the pipeline of the programmable network switch (col. 4, lines 42-45: The NDPD 106 may then send (at 143) the header 126 to the processor 104 for processing, without sending at least a portion of the payload 124 to the processor 104); and generate at least part of the identifier using the at least a portion of the extracted data (col. 4, lines 45-49: The processor 104 may process the header data 126 using the mapping block 112. For example, the mapping block 112 may use logical-to-physical mapping to map logical data within the header 126 to generate address information (e.g., addresses 1-2)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by utilizing processor (e.g., GPP, SPP, MU) in communication with packet offloading service including data processing device to receive the header to generate the addresses of storages to be sent to the packet offloading service to store the data received from a client computing device into the respective storage of Richardson. The motivation would have been to enhance performance efficiencies when the entire packet data is moved to different location s for processing and/or storage (Richardson col. 1, lines 24-27, col. 14, lines 63-67).

Regarding claim 4, Li discloses all the subject matter of the claimed invention with the exception of further comprising one or more additional hardware accelerators in communication with the programmable network switch, wherein each of the one or more additional hardware accelerators is configured to: generate identifiers for identifying data to be stored in at least one DSD of the plurality of DSDs; and send the generated identifiers to the programmable network switch for comparison of the generated identifiers to the plurality of identifiers. Richardson from the same or similar fields of endeavor discloses further comprising one or more additional hardware accelerators (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing) in communication with the programmable network switch (Fig. 1 Packet Offloading Service including Data Processing Device), wherein each of the one or more additional hardware accelerators (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing) is configured to: generate identifiers (col. 2, lines 12-13: The processor may send back the one or more addresses) for identifying data to be stored in at least one DSD of the plurality of DSDs (col. 4, lines 62-col. 5, line 1: The payload data 124 may be communicated (at 145) to the local storage 108 for storage at a location associated with the address <Address 1> received from the GPP 104. The payload data 124 may also be communicated (at 146) to the external storage 110 for storage at a location associated with the address <Address 2> received from the processor 104); and send the generated identifiers to the programmable network switch for comparison of the generated identifiers to the plurality of identifiers (col. 4, lines 62-col. 5, line 1: The payload data 124 may be communicated (at 145) to the local storage 108 for storage at a location associated with the address <Address 1> received from the GPP 104. The payload data 124 may also be communicated (at 146) to the external storage 110 for storage at a location associated with the address <Address 2> received from the processor 104). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by utilizing processor (e.g., GPP, SPP, MU) in communication with packet offloading service including data processing device to receive the header to generate the addresses of storages to be sent to the packet offloading service to store the data received from a client computing device into the respective storage of Richardson. The motivation would have been to enhance performance efficiencies when the entire packet data is moved to different location s for processing and/or storage (Richardson col. 1, lines 24-27, col. 14, lines 63-67).

Regarding claim 12, Li discloses all the subject matter of the claimed invention with the exception of further comprising generating at least part of the identifier using a hardware accelerator configured to receive the at least a portion of the extracted data from the pipeline of the programmable network switch. Richardson from the same or similar fields of endeavor discloses further comprising generating at least part of the identifier using a hardware accelerator (col. 2, lines 12-13: The processor may send back the one or more addresses) configured to receive the at least a portion of the extracted data from the pipeline of the programmable network switch (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by utilizing processor (e.g., GPP, SPP, MU) in communication with packet offloading service including data processing device to receive the header to generate the addresses of storages to be sent to the packet offloading service to store the data received from a client computing device into the respective storage of Richardson. The motivation would have been to enhance performance efficiencies when the entire packet data is moved to different location s for processing and/or storage (Richardson col. 1, lines 24-27, col. 14, lines 63-67).

Regarding claim 13, Li discloses
for comparison of the generated identifiers to the plurality of other generated identifiers (provisional page 8: At 4, apply scale-out algorithm performs Hint Table lookup. If there is a match in the table, get the RDMA QP to use to send the NVMe-oF command ... The target node receives the IO command).


Li discloses all the subject matter of the claimed invention with the exception of further comprising: generating identifiers for identifying data to be stored in at least one DSD of the plurality of DSDs using one or more hardware accelerators in communication with the programmable network switch; and sending the generated identifiers to the programmable network switch. Richardson from the same or similar fields of endeavor discloses further comprising: generating identifiers (col. 2, lines 12-13: The processor may send back the one or more addresses) for identifying data to be stored in at least one DSD of the plurality of DSDs (col. 4, lines 62-col. 5, line 1: The payload data 124 may be communicated (at 145) to the local storage 108 for storage at a location associated with the address <Address 1> received from the GPP 104. The payload data 124 may also be communicated (at 146) to the external storage 110 for storage at a location associated with the address <Address 2> received from the processor 104) using one or more hardware accelerators (Fig. 1 Processor (e.g., GPP, SPP, MU); col. 1, lines 64-col. 2, line 1: The NDPD can keep the payload data and forward the header information for separate processing to a processor such as, for example, a general purpose processor (GPP), a special purpose processor (SPP), and/or a mapping unit (MU) for processing)  in communication with the programmable network switch (Fig. 1 Packet Offloading Service including Data Processing Device); and sending the generated identifiers to the programmable network switch (col. 2, lines 12-13: The processor may send back the one or more addresses). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Li by utilizing processor (e.g., GPP, SPP, MU) in communication with packet offloading service including data processing device to receive the header to generate the addresses of storages to be sent to the packet offloading service to store the data received from a client computing device into the respective storage of Richardson. The motivation would have been to enhance performance efficiencies when the entire packet data is moved to different location s for processing and/or storage (Richardson col. 1, lines 24-27, col. 14, lines 63-67).

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466